DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract is objected to for including a phrase which can be implied (See “One aspect of the present disclosure relates to” in line 1). See MPEP 608.01(b). The Examiner notes simply deleting the phrase and beginning the abstract with --An apparatus…-- would overcome this objection and place the abstract in proper form. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “smooth” in claim 10, line 6, is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term is also present in claim 10, line 21, and claim 11, line 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0195150 (Arena).
Regarding claim 1, Arena discloses an apparatus (see Figures 1, 2, and 3B and annotated Figures 1-3 below), comprising a first end fitting (4 or 6) that comprises a tube engagement portion and wherein:
the tube engagement portion comprises an outer coupling surface;
the outer coupling surface has a first virtual cross-section (see Figure 3B);
the first virtual cross-section comprises a first transverse inflection point (see annotated Figure 3 below); and
each point along the first virtual cross-section has a first virtual tangent line, coplanar with the first virtual cross-section (see annotated Figure 2 below).

    PNG
    media_image1.png
    546
    1078
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Arena

    PNG
    media_image2.png
    349
    636
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2 of Arena

    PNG
    media_image3.png
    426
    1160
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3B of Arena
Regarding claim 2, Arena discloses a torque tube (2), coupled to the first end fitting (4 or 6) and wherein:
the torque tube comprises an end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above), conformed to the tube engagement portion of the first end fitting;
the end fitting engagement portion comprises an inner coupling surface;
the inner coupling surface has a second virtual cross-section (see Figure 3B), coplanar with and complementary to the first virtual cross-section;
the second virtual cross-section comprises a second transverse inflection point (corresponding to the first transverse inflection point in annotated Figure 3 above); and
each point along the second virtual cross-section has a second virtual tangent line (corresponding to the first virtual tangent line in annotated Figure 2 above) coplanar with the second virtual cross-section.
Regarding claim 3, Arena discloses the end fitting engagement portion () further comprises an outer surface (see annotated Figure 3 above);
the outer surface has a third virtual cross-section (see Figure 3B), coplanar with the second virtual cross-section;
the third virtual cross-section comprises a third transverse inflection point (see annotated Figure 3 above); and
each point along the third virtual cross-section has a third virtual tangent line (parallel to the first virtual tangent line shown in annotated Figure 2 above), coplanar with the third virtual cross-section.
Regarding claim 5, Arena discloses the torque tube (2) has a wall thickness between about 0.04 and about 0.06 inches (see page 3, line 8).
Regarding claim 6, Arena discloses the first end fitting (4 or 6) further comprises a connector portion (see annotated Figure 1 above), adjacent the tube engagement portion, and
the connector portion comprises means for connecting the apparatus to one of a drive unit or a driven unit (see page 1, lines 11-14).
Regarding claim 7, Arena discloses the outer coupling surface of the tube engagement portion (see annotated Figures 1 and 3 above) comprises a first virtual longitudinal section (see Figure 1);
the first virtual longitudinal section comprises a first longitudinal inflection point (see annotated Figure 1 above); and
each point along the first virtual longitudinal section has a fourth virtual tangent line, coplanar with the first virtual longitudinal section (see annotated Figure 1 above).
Regarding claim 8, Arena discloses a torque tube (2), coupled to the first end fitting (4 or 6) and wherein:
the torque tube comprises an end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above), conformed to the tube engagement portion of the first end fitting;
the end fitting engagement portion comprises an inner coupling surface (see annotated Figure 3 above);
the inner coupling surface has a second virtual longitudinal section (see Figure 1), coplanar with and complementary to the first virtual longitudinal section;
the second virtual longitudinal section comprises a second longitudinal inflection point (corresponding to the first longitudinal inflection point in annotated Figure 3 above); and
each point along the second virtual longitudinal section has a fifth virtual tangent line (corresponding to the fourth virtual tangent line in annotated Figure 1 above) coplanar with the second virtual longitudinal section.
Regarding claim 9, Arena discloses the end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above) further comprises an outer surface (see annotated Figure 3 above);
the outer surface comprises a third virtual longitudinal section (see Figure 1), coplanar with the second virtual longitudinal section;
the third virtual longitudinal section comprises a third longitudinal inflection point (see annotated Figure 1 above); and
each point along the third virtual longitudinal section has a sixth virtual tangent line (see annotated Figure 1 above), coplanar with the third virtual longitudinal section.
Regarding claim 10, Arena discloses a vehicle (see page 1, lines 11-14) comprising:
an apparatus (see Figures 1, 2, and 3B, and annotated Figures 1-3 above) comprising:
a first end fitting (4 or 6), comprising a tube engagement portion (see annotated Figure 1 above), wherein:
the tube engagement portion comprises an outer coupling surface (see annotated Figure 1 above),
all contours of the outer coupling surface are smooth, and
the outer coupling surface comprises at least one first concavity (any one of 10, 12, 14, 16) and at least one first convexity (formed between 10, 12, 14, 16);
a second end fitting (the other of 4 or 6); and
a torque tube (2), comprising a first end and a second end; and wherein: 
the first end of the torque tube is coupled to the first end fitting (see Figure 1);
the second end of the torque tube is coupled to the second end fitting (see Figure 1);
the first end of the torque tube comprises an end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above);
the end fitting engagement portion comprises an inner coupling surface (see annotated Figure 3 above) conformed to the outer coupling surface of the tube engagement portion of the first end fitting (see Figure 1);
all contours of the inner coupling surface are smooth (see Figure 2),
the inner coupling surface comprises at least one second convexity (any other one of the convexities formed between 10, 12, 14, 16 that is not the first convexity), complementary to the at least one first concavity of the outer coupling surface of the tube engagement portion (see Figure 2), and
the inner coupling surface comprises at least one second concavity (any other one of 10, 12, 14, 16 that is not the first concavity), complementary to the at least one first convexity of the outer coupling surface of the tube engagement portion (see Figure 2);
a drive unit, coupled to the first end fitting (see page 1, lines 11-14); and
a driven unit, coupled to the second end fitting (see page 1, lines 11-14).
Regarding claim 11, Arena discloses the end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above) of the torque tube (2) further comprises an outer surface (see annotated Figure 3 above);
the outer surface comprises at least one third concavity (any other one of 10, 12, 14, 16 that is not the first or second concavity) and at least one third convexity (any other one of the convexities formed between 10, 12, 14, 16 that is not the first or second convexity); and
all contours of the outer surface are smooth (see Figure 2).
Regarding claim 12, Arena discloses the outer surface of the end fitting engagement portion (corresponding to the tube engagement portion in annotated Figure 1 above) of the torque tube (2) further comprises at least one third flat (formed between respective concavities and convexities).
Regarding claim 13, Arena discloses at least one third concavity (any other one of 10, 12, 14, 16 that is not the first or second concavity) comprises a smallest radius of curvature of between 0.125 and 0.25 inches (see page 4, lines 24-27).
Regarding claim 14, Arena discloses the outer coupling surface (see annotated Figure 3 above) further comprises at least one first flat (formed between 22 and 24 in Figure 1).
Regarding claim 15, Arena discloses the inner coupling surface further comprises at least one second flat (corresponding to the at least one first flat); and
the at least one second flat is complementary to the at least one first flat (see Figure 1).
Regarding claim 16, Arena discloses the inner coupling surface (see annotated Figure 3 above) further comprises at least one second flat (corresponding to the at least one first flat); and
each of the at least one second flat is complementary to a different one of the at least one first flat (see, e.g., Figures 1 and 2).
Regarding claim 17, Arena discloses the inner coupling surface (see annotated Figure 3 above) further comprises at least one second flat (corresponding to the at least one first flat).
Regarding claim 18, Arena discloses the at least one second flat (corresponding to the at least one first flat) is located between the at least one second convexity (any other one of the convexities formed between 10, 12, 14, 16 that is not the first convexity) and the at least one second concavity (any other one of 10, 12, 14, 16 that is not the first concavity).
Regarding claim 19, Arena discloses one of the at least one second flat (corresponding to the at least one first flat) is located between two of the at least one second convexity (any other one of the convexities formed between 10, 12, 14, 16 that is not the first convexity).
Regarding claim 20, Arena discloses one of the at least one second flat (corresponding to the at least one first flat) is located between two of the at least one second concavity (any other one of the convexities formed between 10, 12, 14, 16 that is not the first convexity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arena in view of GB 881262 (Birfield).
Arena discloses the apparatus as in claim 2, but does not expressly disclose the torque tube (2) comprises titanium. Instead, Arena contemplates the use of aluminum in page 3, line 7.
Birfield teaches the choice between aluminum and titanium for forming torque tubes (2) is a choice known in the art of torque tubes (see page 3, lines 112-115). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube of Arena to be formed from titanium, as taught in Birfield, as the choice between aluminum and titanium for use in forming torque tubes is a choice known in the art of torque tubes.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 31, 2022